       Case 2:20-cv-01624-TLN-AC Document 6 Filed 01/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JEREMY NICHOLSON-CHILTON,                         No. 2:20-cv-01624-TLN-AC
12                       Plaintiff,
13           v.                                         ORDER
14    UNKNOWN,
15                       Defendant.
16

17          Plaintiff Jeremy Nicholson-Chilton (“Plaintiff”), a county prisoner proceeding pro se, has

18   filed this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 2, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 5.) Plaintiff has

23   not filed any objections to the findings and recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
                                                       1
      Case 2:20-cv-01624-TLN-AC Document 6 Filed 01/15/21 Page 2 of 2


 1           Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3   Accordingly, IT IS HEREBY ORDERED that:

 4           1. The Findings and Recommendations filed December 2, 2020 (ECF No. 5), are adopted

 5   in full; and

 6           2. This action is DISMISSED without prejudice. See L.R. 110; Fed. R. Civ. P. 41(b).

 7           3. The Clerk of the Court is directed to close this case.

 8           IT IS SO ORDERED.

 9   DATED: January 13, 2021

10

11

12

13                                                           Troy L. Nunley
                                                             United States District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
